ORDER

Upon plaintiffs motion for reconsideration filed on August 22, 1994, the court has reexamined its previous decision granting defendant summary judgment as to Count I of this case. See Peterson Builders, Inc. v. United States, 31 Fed.Cl. 650 (1994). Defendant filed its opposition to plaintiffs motion for reconsideration on September 15, 1994. After careful review of all the pleadings, the court determines that a trial is necessary to facilitate the “full ventilation of the facts.” Philadelphia Suburban Corp. v. United States, 217 Ct.Cl. 705, 707, 1978 WL 8442, at *2 (1978). Therefore, plaintiffs motion for reconsideration is granted. The opinion, Peterson Builders, Inc. v. United States, 31 Fed.Cl. 650 (1994), filed August 8, 1994, is hereby withdrawn.
The parties are directed to file a pretrial schedule by December 2, 1994, pursuant to Appendix G of the Rules of this court.
IT IS SO ORDERED.